DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 04/29/2022 was filed after the mailing date of the 04/06/2022 on 04/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.    Claims 1 -66 remain allowed as amended.

5.    The following is an examiner’s statement of reasons for allowance:  The Examiner finds novel the means for determining an authenticity of the received first set of information based at least in part on a comparison, by the UE, of the determined hash value and a first hash value of the set of hash values received from the base station, the first hash value corresponding to the first set of information. The closest prior art being "Targali", (US 20190268759 A1), “Huawei” (NPL - Measurement Report Requirement in RRC-Connected), “Khetawat” (US 20080076425 A1), ‘3Gpp’ (TR 33.809), and newly cited “Rinne” (US 20180376411 A1). Targali discloses a network terminal, e.g., LTE or 5G, can connect to a home network via a serving network. The terminal can have a terminal identifier (TID), such as an IMEI or other PEI, and a network subscriber can have a subscriber identifier (SID), such as an IMSI or other SUPI. A network node can determine that a SID and a TID are authorized for joint use and, in response, transmit authorization information. In some nonlimiting examples, a network node can receive an attach request having verification data and encrypted identification data. Huawei discloses the possible need to specify having RRC state of the UE exposed to LPP layer in the UE and/or LMF. Khetawat discloses a first wireless communication system and a second wireless communication system that includes a Femtocell access point (FAP) and a network controller that can communicatively couple the FAP to the first wireless communication system. In some embodiments, the network controller can communicatively couple to the first wireless communication system through a UTRAN Iu interface. Some embodiments provide a resource management method that determines that a user equipment (UE) has roved in a region serviced by the FAP. 3GPP non-patent literature discloses both the uplink and downlink unicast message which could be sent unprotected. An example of unprotected uplink message is RRC UE Capability Information, and examples of unprotected downlink messages are RRC UE Capability Enquiry, and REJECTs in RRC/NAS layers. Newly cited Rinne, discloses a method, apparatus and computer program product for accessing a local area scoped network having non-access-stratum procedures, such as a MuLTEfire network, which implement identifying an available access point of the local area scoped network having non-access-stratum procedures, transmitting a message to the access point, indicating a request for retrieving network information, wherein the information are queried from the network before authorization and actually connecting to the network. Rinne is at least distinguished from this invention as data retrieval and assessment of network access options occurs prior to connecting to the network see Rinne method step S12 of Fig. 1.

6. What is missing from the prior art of record to include newly search Rinne is the technical feature whereby a means for determining an authenticity of the received first set of information based at least in part on a comparison, by the UE, of the determined hash value and a first hash value of the set of hash values received from the base station, the first hash value corresponding to the first set of information. While, the prior art of record Targali discloses determining an authenticity of the received first set of information based at least in part on a comparison by a Serving Network as illustrated at Targali Figure 7 and taught at [0087].  The examiner is further persuaded by applicant representative on the deficiencies of the prior art based on applicant amendments (See Remarks 11/15/2021, page 19 and newly submitted IDS).  The secondary references and newly searched art fails to overcome the features of claims 1, 21, 39, 51, and 63-66, as amended.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 21, 39, 51, and 63-66. Therefore claims 1, 21, 39, 51, and 63-66 are deemed allowable over the prior art of record. The corresponding depending claims, which further limit claims 1, 21, 39, 51, and 63-66 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 2491
06/08/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491